

116 HR 58 IH: To amend the Internal Revenue Code of 1986 to allow the child tax credit with respect to stillbirths.
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 58IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Griffith introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow the child tax credit with respect to
			 stillbirths.
	
		1.Child tax credit allowed with respect to stillbirths
 (a)In generalSection 24(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(3)Special rules for stillbirths
 (A)In generalIn the case of a stillbirth— (i)the term qualifying child shall include the unborn child referred to in subparagraph (B) in the same manner as if the death of such unborn child had occurred immediately after delivery,
 (ii)subsection (a) shall be applied without regard to the phrase for which the taxpayer is allowed a deduction under section 151 if the taxpayer would have been allowed such deduction if the death of the unborn child had occurred immediately after delivery,
 (iii)subsection (e)(1) shall not apply if such unborn child would have been eligible for the taxpayer identification number described in such subsection if the death of such unborn child had occurred immediately after delivery, and
 (iv)subsection (h)(7) shall not apply if such unborn child would have been eligible for the social security number described in such subsection if the death of such unborn child had occurred immediately after delivery.
 (B)StillbirthThe term stillbirth means delivery after the involuntary death of an unborn child who was carried in the womb for 20 weeks or more.
						(C)Unborn child
 (i)In generalThe term unborn child means a child in utero. (ii)Child in uteroThe term child in utero means a member of the species homo sapiens, at any stage of development, who is carried in the womb..
 (b)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.
			